Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 13 July 2022.

Response to Amendment
Claims 1-2, 5, 7-9, 17, and 19 have been amended. Claims 20-22 have been newly added. Claims 1-22 are pending. Claim 10 remains withdrawn from consideration. In the previous action, claims 2-5, 8-9, 17, and 19 were indicated as containing allowable subject matter.
In response to the amendments to the claims, the rejections under 35 USC 112(b) presented in the previous action (Non-Final Rejection filed on 15 April 2022) are withdrawn.

Response to Arguments
In an interview conducted on 25 July 2022, the examiner discussed with Applicant's representative the amendment of claim 1 that recites a quinone-containing poly(arylene), wherein the Ar substituent, defined as a substituted or unsubstituted C6-20 arylene group, may be n=0. The examiner sought clarification, as the claim would not appear to be defined for n=0, i.e., the absence of an arylene. Applicant advised that "quinone-containing poly(arylene)" structures shown in the formulas of the claim should be interpreted as containing an arylene structure as a part of their quinone structures. The examiner advised that there appears to be prior art met by such an interpretation. Applicant requested the issuing of a final rejection.
Regarding the rejections of claims 1 and 18 under 35 USC 102(a)(1) over Kobayashi (JPS59196573A), Applicant traverses the rejections of the claims as currently amended (Remarks, p. 12, bottom). The previous rejection related the prior art’s general formula I to Applicant’s Formula V, which has been deleted from the amended claims, so Kobayashi does not suggest a quinone-containing poly(arylene) according to Formulas I-IV and VI (Remarks, p. 14, middle; Non-Final Rejection, p. 5). Claim 18 is not anticipated by Kobayashi for the same reason (Remarks, p. 14, bottom). Kobayashi also does not suggest a polyarylene quinone that would satisfy Formula V of new claim 21 (Remarks, p. 15, “As acknowledged”). Applicant’s remaining arguments against the rejections of the previous action rely upon the patentability of claim 1 as amended, reasoning that obviousness rejections are not possible using the cited prior art because Kobayashi does not suggest the quinone-containing poly(arylene) of amended claim 1 (Remarks, p. 15-19). Applicant also argues that claim 10 should be rejoined because of its reference to claim 1 (Remarks, p. 20, middle).
In response, a new interpretation of Kobayashi is presented herein in view of Applicant’s amendment of claim 1. Under this interpretation, it is the examiner’s assessment that general formula I of Kobayashi satisfies claim 1 as amended. General formula I can be likened to Formula (IV) as claimed (it is noted that the amended claim presents the label “Formula (IV)” so it spans two lines). Interpret Formula (IV) such that n=0, i.e., there is no arylene group. Across the lower bracket of Formula (IV), assume the quinone links to another quinone, and that at the upper bracket the poly(arylene) terminates. Further, assume that the two proposed quinones link through two alkyl-substituted phenylene groups. Lastly, assume R8 is a C12 aryl group with two phenyl structures, and R9 is hydrogen. The above-described structure falls within the metes and bounds of claim 1, and it is can be written as general formula I of Kobayashi, wherein the left bracket is a termination and the right bracket allows one repetition of the formula. The skilled practitioner would recognize that brackets surrounding formulas for repeating units can represent a termination of the repeating series, and that “repeating” is satisfied by a single repetition. Therefore, it is the examiner’s assessment that the amended claim can be satisfied by general formula I of Kobayashi.
Regarding claim 18, Kobayashi discloses that the polyarylene quinone is a part of a battery (p. 14, last two lines) (i.e., an energy storage device), so it is the examiner’s assessment that claim 18 is met by the teachings of Kobayashi.
Claim 10 is not rejoined because, as discussed above, claim 1 has not been established to contain allowable subject matter.
Claim 21 is a new claim. A rejection of the claim is presented below using newly presented prior art.
Because of Applicant’s amendments, after further consideration and search, said new grounds of rejection are presented herein as a final rejection. See MPEP 706.07(a).

Claim Objections
Claims 1-2, 6, 9, 17, and 19-20 are objected to because of the following informalities: 
Claims 1, 6, 9, 17, and 19 are objected to because they are not presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies by use of optical character recognition. See 37 CFR 1.52 (a)(1)(v).
Claim 1: It appears that the claim has been amended to include an inappropriate new line, as “Formula (IV)” now spans two lines, and “Formula (II)” appears between the formulas for “Formula (I)” and “Formula (III).” Applicant is respectfully advised to amend the claim so that the labeling of each formula is immediately clear to the reader.
Claim 2 is objected to upon the same basis as claim 1, noting the location on the page of “Formula (VIa).” In addition, formula (Va) appears to be stricken. However, the preamble states, “at least one of formulas (Ia) to (VIa).” Applicant is respectfully advised to clarify the removal of formula (Va), as in the preamble of claim 1.
Claim 20: The claim recites, “a substituted or unsubstituted fluorene group” (lines 2-3) and “substituted or unsubstituted fluorene group” (line 3). Therefore, the claim recites the same limitations twice. Applicant is respectfully advised to recite each phrase once to avoid confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites, “wherein Ar is a substituted or unsubstituted phenylene group, a substituted or unsubstituted fluorene group, a substituted or unsubstituted fluorene group, a substituted or unsubstituted thiophene group, or a combination thereof.” The claim depends from claim 1, which recites that “Ar is a substituted or unsubstituted C6-20 arylene group.” Therefore, in reciting that Ar is a thiophene group, claim 20 does not appear to include the definition of Ar as presented in claim 1, since an unsubstituted thiophene group would not be interpreted as comprising the requisite number of carbons stated in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JPS59196573A, referencing the previously provided human translation furnished by the USPTO).
Regarding claim 1, Kobayashi discloses a polyarylene quinone polymer expressed by the general formula I (p. 3) (i.e., a quinone-containing poly(arylene)). Kobayashi can be interpreted such that the left bracket is a termination and the right bracket allows one repetition of the formula. Under this interpretation, general formula I corresponds to Formula (IV) as claimed. Interpret Formula (IV) such that n=0, i.e., there is no arylene group. Across the lower bracket of Formula (IV), assume the quinone links to another quinone, and that at the upper bracket the poly(arylene) terminates. Further, assume that the two proposed quinones link through two alkyl-substituted phenylene groups. Lastly, assume R8 is a C12 aryl group defined by two phenyl structures, and R9 is hydrogen.  
The skilled practitioner would recognize that brackets surrounding formulas for repeating units can represent a termination of the repeating series, and that “repeating” is satisfied by a single repetition.
The above-described structure falls within the metes and bounds of claim 1. Therefore, Kobayashi discloses all the required limitations of claim 1. 

Regarding claim 18, Kobayashi discloses that the polyarylene quinone is a part of a battery (p. 14, last two lines) (i.e., an energy storage device).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (1975, Synthesis of benzoquinone-1, 4-aldehyde diacetate. The Journal of Organic Chemistry, 40(17), 2548-2549, hereinafter “Rao”).
Rao discloses a structure (p. 2549, formula 6) comprising paired alkyl-substituted quinone groups. The structure can be interpreted as meeting the limitations of claim 21 where n=0, the lower left bracket is a methyl group, the upper right bracket links to a methyl substituted quinone, and wherein R8 and R9 are hydrogen.
The above-described structure falls within the metes and bounds of claim 21. Therefore, Kobayashi discloses all the required limitations of claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi et al. (US 2007/0139862 A1, hereinafter “Tateishi”) in view of Kobayashi. 
Regarding claim 11, Tateishi discloses a redox capacitor that can store and discharge electric energy ([0031]) comprising an electrode composite body including a conductive polymer film (Abstract), wherein the conductive polymer may be a polyquinone ([0040]), and wherein the conductive polymer is a thin film that is formed on the surface of a carbon electrode ([0084]) (i.e., a composite disposed on a substrate).
However, Tateishi does not explicitly disclose a composite comprising the quinone-containing poly(arylene) of claim 1.
Kobayashi discloses conductive polyarylene quinones that can be used as a positive or a negative electrode (p. 8, lines 6-9). Kobayashi teaches that the electrodes can be part of a battery that has good charging/discharging efficiency (p. 6, “Considering).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Tateishi by providing a composite comprising the quinone-containing poly(arylene) of claim 1 as taught by Kobayashi because (1) Tateishi teaches a carbon electrode comprising a conductive polymer thin film of polyquinone formed on the surface of the carbon electrode (Tateishi, [0040]), [0084]) but does not specify the polyquinone of claim 1, and (2) Kobayashi teaches that the polyarylene quinones used as an electrode for a battery (Kobayashi, p. 8, lines 6-9) provide good charging/discharging efficiency (Kobayashi, p. 6, “Considering).

Regarding claim 12, Tateishi discloses that the conductive polymer is a thin film that is formed on the surface of a carbon electrode ([0084]) (i.e., the substrate comprises a carbonaceous material).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tateishi in view of Kobayashi. 
Tateishi discloses a redox capacitor that can store and discharge electric energy ([0031]) comprising electrode terminals 4 and 5 and a porous separator 3 (Fig. 1; [0089]) (i.e., an electrode assembly comprising a porous separator).
However, Tateishi does not explicitly disclose the composite of claim 11.
Kobayashi discloses conductive polyarylene quinones that can be used as a positive or a negative electrode (p. 8, lines 6-9). Kobayashi teaches that the electrodes can be part of a battery that has good charging/discharging efficiency (p. 6, “Considering).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Tateishi by providing an electrode assembly comprising the composite of claim 11 as taught by Kobayashi because (1) Tateishi teaches a carbon electrode comprising a conductive polymer thin film of polyquinone formed on the surface of the carbon electrode (Tateishi, [0040]), [0084]) but does not specify the polyquinone of claim 1, and (2) Kobayashi teaches that the polyarylene quinones used as an electrode for a battery (Kobayashi, p. 8, lines 6-9) provide good charging/discharging efficiency (Kobayashi, p. 6, “Considering).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Tateishi. 
Regarding claim 14, Kobayashi teaches an electrode that is a part of a battery (p. 14, last two lines) (i.e., an electrochemical cell).
However, Kobayashi does not explicitly disclose the composite of claim 11. 
Tateishi discloses a redox capacitor that can store and discharge electric energy ([0031]) comprising an electrode composite body including a conductive polymer film (Abstract), wherein the conductive polymer may be a polyquinone ([0040]), and wherein the conductive polymer is a thin film that is formed on the surface of a carbon electrode ([0084]) (i.e., a composite), providing improved repetition stability of pseudo-capacitance (Abstract; [0037]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Kobayashi by providing the composite of claim 11 as taught by Tateishi because (1) Tateishi teaches an electrode that is part of a redox capacitor that uses an electrolyte ([0089], [0100]) (i.e., an electrochemical cell), and (2) Tateishi teaches that a conductive polymer thin film of polyquinone should be formed on the surface of a carbon electrode (Tateishi, [0040]), [0084]), thereby providing an electrode with improved repetition stability of pseudo-capacitance (Tateishi, Abstract; [0037]).

Regarding claim 15, Kobayashi in view of Tateishi teaches an electrode (i.e., a “first” electrode) comprising the composite of claim 11, as discussed above. Tateishi teaches that electrodes are separated by a porous separator 3 (Fig. 1; [0089]), so it would have been prima facie obvious to use a separator to separate positive and negative electrodes of the battery of Kobayashi (p. 14, last two lines; p. 15, “A concentration”). Kobayashi teaches that a battery may use various combinations of positive and negative electrodes, e.g., a poly(p-phenylene) positive electrode and a polyarylene quinone negative electrode (p. 16, “Various”), and Tateishi teaches that a conductive polymer thin film of polyquinone should be formed on the surface of a carbon electrode (Tateishi, [0040]), [0084], so it would have been prima facie obvious to provide a second electrode comprising a complementary electroactive composite layer in the battery taught by Kobayashi in view of Tateishi.

Regarding claim 16, Kobayashi teaches a battery using an electrolyte (p. 15, line 3), and Tateishi teaches an electrode that is part of a redox capacitor that uses an electrolyte ([0089], [0100]), so it would have been prima facie obvious to provide the composite taught by Kobayashi in view of Tateishi such that it comprises an electrolyte. 

Claim Objections
Claims 2-9, 17, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 2-9, 17, 19, and 22.
The concept of a quinone-containing poly(arylene) comprising repeating units of at least one of formulas (I) to (IV) and (VI) (claim 1); 
and n is 1 (claim 2);
wherein the quinone-containing poly(arylene) has a binding constant with carbon dioxide of at least 101 M-1 (claim 8);
wherein the quinone-containing poly(arylene) has a number average molecular weight of 10,000 to 200,000 grams per mole (claim 9);
wherein the quinone-containing poly(arylene) of claim 1 is disposed on a substrate (claim 11) as a part of an electrochemical cell (claim 14) within a gas separation system comprising a plurality of electrochemical cells in fluid communication with a gas inlet and a gas outlet, wherein each of the plurality of electrochemical cells is according to claim 14 (claim 17); 
as a part of an electrochromic device (claim 19); or
wherein Ar is a substituted or unsubstituted phenylene group, a substituted or unsubstituted fluorene group, a substituted or unsubstituted thiophene group, or a combination thereof (claim 20);
is considered to define patentable subject matter over the prior art.
Likewise, the concept of a quinone-containing poly(arylene) comprising repeating units of formula (V)) (claim 21); 
wherein n is 1 and Ar is a substituted or unsubstituted phenylene group, and the quinone-containing poly(arylene) comprises repeating units of formula (Va) (claim 22) is considered to define patentable subject matter over the prior art.
Kobayashi (JPS59196573A) is regarded to be the closest prior art. Kobayashi discloses polyarylene quinones of the formula V (p. 3, formula I). Other close prior art, Mezhikovsky et al. (The Investigation of Thermostability of Poly (Sulfophenylene Quinones, Institute of Chemical Physics, Academy of Sciences of the USSR, Moscow, 1972, p. 217-223), also discloses a poly(arylene quinone) (“PAQ”) of the formula V.
Regarding claim 2, Kobayashi discloses a linear poly-biphenyl quinone (p. 8, middle), and neither reference suggests a polyarylene quinone wherein n is 1. See formula (Va) of claim 2.
Regarding claim 8, neither Kobayashi nor Mezhikovsky discuss a carbon dioxide binding constant of the polyarylene quinones.
Regarding claim 9, neither Kobayashi nor Mezhikovsky discuss a number average molecular weight of the polyarylene quinones.
Regarding claim 17, Voskian et al. (US 2017/0113182 A1) discloses a system for separating a target species from a gas mixture comprising (Fig. 1) an electrochemical cell having a positive electrode 120 and a negative electrode 110 ([0046]), wherein the electrodes may comprise a layer of a polymeric composite ([0035], [0040]), the system comprising a plurality of electrochemical cells in fluid communication with a gas inlet and a gas outlet ([0006]). However, the system requires that an electrode have an affinity for a targeted species ([0030]), and neither Kobayashi nor Mezhikovsky suggest that the polyarylene quinones have any affinity for a species to make them useful in a gas separation system. 
Regarding claim 19, Oh et al. (US 2005/0231785 A1) discloses an electrochromic device (Abstract), wherein the device may comprise electrochromic materials such as conductive polymers such as polyquinone ([0003]). However, Oh does not specify that a quinone-containing poly(arylene) is an electrochromic material, and neither Kobayashi nor Mezhikovsky suggest an electrochromic device.
Regarding claim 22, the prior art does not disclose a quinone-containing poly(arylene) comprising repeating units of formula (Va).
Regarding claim 20, it is noted that Kobayashi discloses two substituted phenylene groups, so Ar is not “a substituted or unsubstituted phenylene group.” 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Subbiah (US 2007/0110726 A1) discloses a structure ([0079]: oosporein) that appears to meet the limitations of claim 21, wherein n=0 and R8 and R9 are hydroxyl groups.
Paraskevas et al. (1988). Oxidation of hydroquinones with oxygen in the presence of bis (1, 3-propanediaminato) copper (II) chloride. Synthesis, 1988(11), 897-899) discloses a structure, the product of the second reaction in the left column of p. 898, wherein n=0 and R8 and R9 are hydrogen. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772